UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: þPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Pursuant to § 240.14a-12. FACTORSHARES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF a series of FactorShares Trust 35 Beechwood Road, Suite 2B Summit, New Jersey 07091 March [ ], 2014 Dear Shareholder: Factor Advisors, LLC (“Factor Advisors” or the “Adviser”) is the investment adviser to the PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (the “Fund”). On or about November 25, 2013, all of the outstanding equity interests of Factor Advisors held by its then parent company, GENCAP Ventures, LLC, were acquired by Exchange Traded Managers Group LLC (“ETMG”), a newly formed entity controlled by Samuel Masucci, III, the Chief Executive Officer of Factor Advisors (the “Transaction”). Under the Investment Company Act of 1940, as amended (the “1940 Act”), the Transaction resulted in the assignment, and automatic termination, of the investment advisory agreement between the Fund and Factor Advisors (the “Old Advisory Agreement”). Accordingly, a new investment advisory agreement must be approved by the Fund’s shareholders. Additionally, the Transaction resulted in the automatic termination of the investment sub-advisory agreement (the “Old Sub-Advisory Agreement” and together with the Old Advisory Agreement, the “Old Advisory Agreements”) between Factor Advisors and Esposito Partners, LLC (“Esposito” or the “Sub-Adviser”), the Fund’s investment sub-adviser. Consequently, a new investment sub-advisory agreement must also be approved by the Fund’s shareholders. Enclosed is a notice of a Special Meeting of Shareholders of the Fund to be held on April 10, 2014 (the “Meeting”) together with a Proxy Statement and Form of Proxy relating to the proposal to consider and approve a proposed new investment advisory agreement with Factor Advisors (the “Proposed Advisory Agreement”) and sub-advisory agreement with Esposito (the “Proposed Sub-Advisory Agreement” and together with the Proposed Advisory Agreement, the “Proposed Advisory Agreements”). The Proposed Advisory Agreements will have the same advisory fee rates and otherwise will be the same in all material respects as the Old Advisory Agreements. Other than the acquisition of the equity interests of Factor Advisors by ETMG, all other aspects of the operations of the Fund and Factor Advisors will not change. The Proposed Advisory Agreements provide that, following shareholder approval, Factor Advisors and Esposito will continue to provide investment advisory services on substantially the same terms as the Old Advisory Agreements. No changes are planned to the portfolio management team or investment approach for the Fund as a result of the Transaction. The Fund’s daily operations and management activities are not expected to be affected in any way. At its November 21, 2013 meeting, the Board of Trustees of the Trust considered and approved the Proposed Advisory Agreements to take effect upon shareholder approval. Based on information that the Board received from Factor Advisors, the Board, including all of the Trustees who are not “interested persons” (as defined in the 1940 Act) of the Fund, unanimously concluded that it is in the best interests of the Fund and its shareholders to approve the Proposed Advisory Agreements and recommended that the Proposed Advisory Agreements be submitted to the Fund’s shareholders for approval. If you are a shareholder of record as of the close of business on February 25, 2014, you are entitled to vote at the Meeting and at any adjournment thereof. While you are welcome to join us at the Meeting, most shareholders will cast their votes by filling out and signing the enclosed proxy card. The Board of Trustees of the Fund has recommended approval of the Proposed Advisory Agreements for the Fund, and encourages you to vote “FOR” this proposal. If you have any questions regarding the issue to be voted on, please do not hesitate to call the Fund toll-free at 1-877-756-7873. Whether or not you are planning to attend the Meeting, we need your vote prior to April 10, 2014. Voting is quick and easy. Everything you need is enclosed. To vote, you may use any of the following methods: MAIL: Please mark, sign, and date the enclosed proxy card and promptly return it in the enclosed, postage-paid envelope. BE SURE TO SIGN EACH CARD BEFORE MAILING IT. PHONE: Please call the toll-free number on your proxy card. Enter the control number on your proxy card and follow the instructions. INTERNET: Visit the web site shown on your proxy card. Enter the control number on your proxy card and follow the instructions. Voting by proxy will not prevent you from voting your shares in person at the Meeting. You may revoke your proxy before it is exercised at the Meeting, either by writing to the Secretary of the Trust at the Trust’s address noted in the Proxy Statement or in person at the time of the Meeting. A prior proxy can also be revoked by proxy voting again through the web site or toll-free number listed in the enclosed proxy card. Thank you for taking the time to consider this important proposal and for your continuing investment in the Fund. Sincerely, /s/ Samuel Masucci, III Samuel Masucci, III President of FactorShares Trust Important information to help you understand and vote on the proposal Please read the full text of the proxy statement. Below is a brief overview of the proposal to be voted upon. Your vote is important. What is this document and why did you send it to me? You are being asked to approve a new investment advisory agreement by and between FactorShares Trust (the “Trust”), on behalf of the PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (the “Fund”), and Factor Advisors, LLC and a new investment sub-advisory agreement by and between the Factor Advisors, LLC and Esposito Partners, LLC (together, the “Proposed Advisory Agreements”) at a special meeting of Fund shareholders (the “Special Meeting”). Factor Advisors, LLC (“Factor Advisors” or the “Adviser”) and Esposito Partners, LLC (“Esposito” or the “Sub-Adviser”) have served as the investment adviser and sub-adviser, respectively, of the Fund since its inception. On or about November 25, 2013, all of the outstanding equity interests of Factor Advisors held by its then parent company were acquired by a newly formed entity controlled by the Chief Executive Officer of Factor Advisors (the “Transaction”). Although the Transaction did not and is not expected to result in any change to the Fund’s investment strategies or in the portfolio managers responsible for the day-to-day management of the Fund, the Transaction does result in a “change in control” of Factor Advisors under the Investment Company Act of 1940, as amended (the “1940 Act”). Pursuant to the 1940 Act, the change in control of Factor Advisors automatically terminated the investment advisory agreements with the Adviser and Sub-Adviser (together, the “Old Advisory Agreements”). At a Board meeting held on November 21, 2013, the Board of Trustees (the “Board”) of the Trust approved interim advisory and sub-advisory agreements (together, the “Interim Advisory Agreements”) to enable the Adviser and Sub-Adivser to continue managing the Fund while shareholders were solicited to approve the Proposed Advisory Agreements. Accordingly, you are being asked to approve the Proposed Advisory Agreements to enable the Adviser and Sub-Adviser to continue managing the Fund on a permanent basis. If Fund shareholders do not approve the Proposed Advisory Agreements, then the Board will have to consider other alternatives for the Fund, including its possible liquidation. Will my approval of the Proposal affect the management and operation of the Fund? No. The approval of the Proposed Advisory Agreements by Fund shareholders is not expected to have any effect on the management and operation of the Fund. If the Proposal is approved, the Fund will continue to be managed by the same Adviser and Sub-Adviser as have managed the Fund since its inception. Will my approval of the Proposal affect the Fund’s investment objective or principal investment strategies? No. Approving the Proposed Advisory Agreements will not alter the Fund’s investment objective or investment strategies. Will my approval of the Proposal result in an increase in the Fund’s investment advisory fee or other expenses? No. The investment advisory fee paid by shareholders will not be affected if shareholders approve the Proposed Advisory Agreements. The fees under the Proposed Advisory Agreements are identical to those under the Fund’s prior investment advisory agreements and interim investment advisory agreements. Who is Broadridge Financial Solutions, Inc.? Broadridge Financial Solutions, Inc.is a third party proxy vendor that the Fund has engaged (at the Adviser’s expense) to contact shareholders and record proxy votes. To hold a shareholder meeting, a quorum must be reached. If a quorum is not attained, the meeting must adjourn to a future date. Voting your shares immediately will help minimize additional solicitation expenses and prevent the need to call you to solicit your vote. Who is paying for this proxy mailing and for the other solicitation costs associated with this shareholder meeting? The expenses in connection with preparing the proxy statement and its enclosures and all solicitations will be paid by Factor Advisors. How do I vote my shares? Although you may attend the Special Meeting and vote in person, you do not have to. You can vote your shares by completing and signing the enclosed proxy card(s) and mailing it in the enclosed postage-paid envelope. You may also vote by touch-tone telephone by calling the toll-free number printed on your proxy card(s) and following the recorded instructions. In addition, you may vote through the internet by visiting www.proxyvote.com and following the on-line instructions. If you need any assistance, or have any questions regarding the proposals or how to vote your shares, please call Broadridge Financial Solutions, Inc. at 1-[866-412-8384]. If you simply sign and date the proxy card, but do not indicate a specific vote for a proposal, your shares will be voted “FOR” the Proposal and to grant discretionary authority to the persons named in the card as to any other matters that properly come before the Special Meeting. Abstentions will be treated as present for determining whether a quorum is present with respect to a particular matter, but will not be counted as voting on any matter at the Meeting when the voting requirement is based on achieving a percentage of the “voting securities present.” Shareholders who execute proxies may revoke them at any time before they are voted by (1)filing with the Fund a written notice of revocation, (2)timely voting a proxy bearing a later date or (3)by attending the Special Meeting and voting in person. If I vote by mail, how do I sign the proxy card? Individual Accounts: Shareholders should sign exactly as their names appear on the account registration shown on the proxy card. Joint Accounts: Eitherowner may sign, but the name of the person signing should conform exactly to a name shown on the account registration shown on the proxy card. All Other Accounts: The person signing must indicate his or her capacity. For example, a trustee for a trust or other entity should sign, “Ann B. Collins, Trustee.” Please complete, sign and return the enclosed proxy card in the enclosed envelope. You may proxy vote by internet or telephone in accordance with the instructions set forth on the enclosed proxy card. No postage is required if mailed in the United States. PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF a series of FactorShares Trust 35 Beechwood Road, Suite 2B Summit, New Jersey 07091 NOTICE OF SPECIAL MEETING TO BE HELD APRIL 10, 2014 A special meeting of shareholders (the “Meeting”) of the PureFunds™ ISE Junior Silver (Small Cap Miners/Explorers) ETF (the “Fund”), a series of FactorShares Trust (the “Trust”), will be held on Thursday, April 10, 2014, at 11 a.m. Central time, at the offices of the Fund’s administrator, U.S. Bancorp Fund Services, LLC, 615 East Michigan Street, Milwaukee, Wisconsin 53202. At the Meeting, shareholders of the Fund, voting separately, will be asked to consider and act upon the following proposals: 1.
